267 S.E.2d 679 (1980)
300 N.C. 377
STATE of North Carolina
v.
Braxton CHAVIS.
STATE of North Carolina
v.
Mrs. Martin BULLARD.
STATE of North Carolina
v.
Martin BULLARD.
STATE of North Carolina
v.
Mrs. John L. BARTON.
STATE of North Carolina
v.
John L. BARTON.
STATE of North Carolina
v.
Sanford BARTON.
STATE of North Carolina
v.
James G. OXENDINE.
STATE of North Carolina
v.
Mrs. James G. OXENDINE.
Supreme Court of North Carolina.
June 3, 1980.
Kaye R. Webb, for State.
Pollock, Fullenwider & Cunningham, for defendants.
Petition by defendants for discretionary review under G.S. § 7A-31, N.C.App., 263 S.E.2d 356. Denied.